tot-/?
                                  ELECTRONIC RECORD




COA #      07-14-00202-CR                        OFFENSE:        29.02


           Emilio Rodriguez v. The State of
STYLE:    Texas                                  COUNTY:         Lubbock

COA DISPOSITION:       Affirmed                  TRIAL COURT:    364th District Court


DATE: 02/25/2015                  Publish: YES   TC CASE #:      2014-401,172




                        IN THE COURT OF CRIMINAL APPEALS


         Emilio Rodriguez v. The State of
STYLE:   Texas

         APPfLLANTy<>                 Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:    VOL       2% 2£>/5-                          SIGNED:                           PC:

JUDGE:      F^                                        PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD